Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 1 of 21    PageID 5181



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                      )
  AVANOS MEDICAL SALES, LLC           )
                                      )
        Plaintiff,                    )
                                      )
  v.                                  )         No. 19-cv-02754-JPM-tmp
                                      )
  MEDTRONIC SOFAMOR DANEK USA,        )
  INC., MEDTRONIC INC., and           )
  MEDTRONIC USA, INC.,                )
                                      )
        Defendants.                   )
                                      )

   ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS
                              TO COMPEL


        Before the court by order of reference are two motions to

  compel filed by defendants Medtronic Sofamor Danek USA, Inc.,

  Medtronic Inc., and Medtronic USA, Inc., on January 8, 2021, and

  January 19, 2021. (ECF Nos. 137, 139, 140, 142.) At issue in the

  two motions are four categories of documents: (1) documents related

  to   competitive    intelligence,       (2)    documents   related   to   lost

  business opportunities, (3) documents related to investor calls,

  and (4) documents related to partner presentations. (ECF Nos. 137,

  140.) For the reasons below, Medtronic’s motions to compel are

  GRANTED in part and DENIED in part.1



  1Although both motions were filed under seal, because this Order
  does not disclose any sealed materials, the Order has not been
  placed under seal.
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 2 of 21   PageID 5182



                               I.     BACKGROUND

         Plaintiff Avanos Medical Sales, LLC (“Avanos”) owns a patent

  (“‘755 Patent”) for a cooled-retrofrequency ablation (“cooled-RF

  ablation”) device called COOLIEF and, for many years, was the only

  seller and manufacturer of cooled-RF ablation products. (ECF No.

  1 at 2-3.) On November 4, 2019, Avanos filed the instant lawsuit,

  alleging    that   defendants     Medtronic   Sofamor   Danek   USA,   Inc.,

  Medtronic Inc., and Medtronic USA, Inc. (collectively “Medtronic”)

  infringed on that patent when it began to market the Accurian

  system in early 2019. (ECF No. 1 at 4.) Since then, the parties

  have engaged in nearly a year’s worth of discovery that, according

  to the scheduling order, was required to be completed by December

  28, 2020.2 (ECF No. 127.) The scheduling order set a firm deadline

  for fact discovery and it established that:

         Motions to compel discovery are to be filed and served
         within 45 days of the default or service of the response,
         answer, or objection that is the subject of the motion.
         However, if such default or service occurs within 30
         days before the discovery deadline, the motion to compel
         must be filed within 30 days after such default or
         service.

  (ECF No. 127.)

         Medtronic served its first set of written discovery requests

  on Avanos on March 3, 2020. (ECF No. 137 at 2.) On April 2, 2020,


  2The initial discovery deadline was December 16, 2020. (ECF No.
  97.) However, on December 2, 2020, this court granted the parties’
  joint motion to amend the scheduling order and extended the close
  of fact discovery until December 28, 2020. (ECF Nos. 120, 127.)
                                      - 2 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 3 of 21   PageID 5183



  Avanos served its responses and objections, indicating that it

  would begin producing responsive documents over the coming months.

  (ECF No. 137 at 2.) On June 12, 2020, prior to producing any

  documents, the parties entered into a joint order regarding how to

  conduct   discovery    of   electronically    stored   information     (“ESI

  Order”). (ECF No. 91.)

        Avanos began producing responsive documents on August 28,

  2020. (ECF No. 143 at 5.) Over the next several months, Avanos

  produced more than 166,000 documents consisting of 1,574,068 pages

  in response to more than 200 written discovery requests. (ECF No.

  143-1 at 3.) Though Avanos continued to produce documents up until

  the deadline for fact discovery, the documents produced after

  December 5, 2020, were made largely in response to new requests

  for production that had been served in November and totaled less

  than 1,600 pages. (ECF No. 147-1 at 5.) It was not until December

  5, 2020, that Medtronic alerted Avanos in an email that it believed

  the document production was insufficient. (ECF No. 137-1.) In the

  email, Medtronic listed several categories of deficient responses,

  including “Investor Call and Partner Meeting Presentations and

  Notes,” “Competitive Intelligence,” and “Business Impact and Lost

  Opportunities: Financial and Related Communications,” along with

  other categories that are not pertinent to the issues currently

  before the court. (ECF No. 137-1.) Counsel for Avanos replied to

  the email on December 9, 2020, stating that “Avanos has made

                                     - 3 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 4 of 21   PageID 5184



  fulsome document productions responsive to Medtronic’s requests

  subject to Avanos’s objections and responses. . . . Medtronic has

  known for many months precisely what Avanos intended to produce in

  response to Medtronic’s requests. It is too late for Medtronic to

  now demand Avanos start its document collection and production

  anew.” (ECF No. 137-2.) Additionally, counsel for Avanos stated

  that it “[did] not intend to conduct additional collections or

  searches    for   information    in   response   to   Medtronic’s   letter,”

  though it reserved the right to produce additional responsive

  documents should it become aware of any.3 (ECF No. 137-2.)

        On December 28, 2020, counsel for Medtronic responded to

  Avanos’s email, stating that the parties were at an “impasse.”

  (ECF No. 137-3.) Counsel for Avanos replied on January 2, 2021, to

  reiterate    that   it   had    diligently    searched   its   records   for

  responsive documents and had “made fulsome document productions

  responsive to Medtronic’s requests.” (ECF No. 137-4.) Medtronic

  filed its first Motion to Compel (“January 8 Motion to Compel”) on

  January 8, 2021, requesting that this court compel Avanos to

  produce documents related to “competitive intelligence, alleged

  business impact, and alleged lost opportunities.”4 (ECF No. 137.)


  3In the email, counsel for Avanos made this statement in response
  to each of the alleged deficiencies that are pertinent to the
  motions before the court. (ECF No. 137-2 at 2-3.)

  4In the meantime, the parties reported to the presiding District
  Judge that discovery was “substantially complete” with only one
                                        - 4 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 5 of 21          PageID 5185



  Avanos filed a response on January 22, 2021, arguing that the

  motion must be denied because Medtronic had never previously

  requested    the   documents   at     issue,    the    requests      are     unduly

  burdensome and not proportional to the needs of the case, and, in

  any event, the requests are precluded by the ESI Order. (ECF No.

  143.) Medtronic then moved for leave to file a reply in support of

  its motion to compel on January 29, 2021.5 (ECF No. 145.) In its

  reply,   Medtronic    argued   that    the     requests     are     relevant      and

  proportional, that it had diligently pursued these requests, and

  that the ESI Order was inapplicable. (ECF No. 145-2.) Subsequently,

  on February 5, 2021, Avanos with leave of court filed a sur-reply,

  in which it argued that Medtronic’s lack of diligence was not

  justified, that Medtronic was improperly reframing its discovery




  “semi significant issue that’s still open” in a video status
  conference on January 5, 2021. (ECF Nos. 136, 153 at 9.) In
  response to counsel for Medtronic stating that “there are still
  some things that the parties are discussing as far as the
  completeness of document discovery,” the presiding District Judge
  stated: “Obviously, delay once an issue is known works against any
  relief that might be granted. So any significant delay in bringing
  those to the Court's attention would probably result in an
  unfavorable disposition of any request. But we all know that, so
  being prompt is important in moving the case along.” (ECF No. 153
  at 55-56.)

  5This court granted Medtronic’s          motion       for   leave    to    file    on
  February 2, 2021. (ECF No. 146.)


                                      - 5 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 6 of 21    PageID 5186



  requests, and that the ESI Order was controlling.6 (ECF No. 148-

  2.)

          Medtronic filed its second Motion to Compel (“January 19

  Motion to Compel”) on January 19, 2021, requesting that this court

  compel Avanos to produce documents related to “investor call

  presentations and notes” and “partner meeting presentations and

  notes.” (ECF Nos. 140 and 141.) Avanos responded on February 2,

  2021, arguing that the motion should be denied because it is

  untimely, it is unduly burdensome and not proportional to the needs

  of the case, it seeks irrelevant information, and it does not

  comport with the ESI Order. (ECF No. 147.) On February 9, 2021,

  Medtronic, with leave of court, filed a reply in which it argued

  that    the   motion   is    timely,   that    it   requests   relevant    and

  proportional    information,     and    that   there   is   good   cause   for

  modifying the ESI Order.7 (ECF No. 151.)

                                 II.     ANALYSIS

  A.      Scope of Discovery

          The scope of discovery is governed by Federal Rule of Civil

  Procedure 26(b)(1), which provides that “[p]arties may obtain

  discovery regarding any nonprivileged matter that is relevant to


  6Over Medtronic’s objection, this court granted Avanos’s motion
  for leave to file sur-reply on February 9, 2021. (ECF Nos. 149 and
  150.)

  7This court granted the motion for leave to file on February 10,
  2021. (ECF No. 152.)
                                       - 6 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 7 of 21    PageID 5187



  any party's claim or defense and proportional to the needs of the

  case[.]” Fed. R. Civ. P. 26(b)(1). The party seeking discovery is

  obliged to demonstrate relevance. Johnson v. CoreCivic, Inc., No.

  18-CV-1051-STA-tmp, 2019 WL 5089086, at *2 (W.D. Tenn. Oct. 10,

  2019). Upon a showing of relevance, the burden shifts to the party

  opposing discovery to show, with specificity, why the requested

  discovery is not proportional to the needs of the case. William

  Powell Co. v. Nat'l Indem. Co., No. 1:14-CV-00807, 2017 WL 1326504,

  at *5 (S.D. Ohio Apr. 11, 2017), aff'd sub nom. 2017 WL 3927525

  (S.D. Ohio June 21, 2017), and modified on reconsideration, 2017

  WL 4315059 (S.D. Ohio Sept. 26, 2017). Six factors are relevant to

  proportionality: (1) “the importance of the issues at stake in the

  action;”   (2)   “the    amount   in    controversy;”   (3)   “the   parties'

  relative   access   to    relevant      information;”   (4)   “the   parties'

  resources;” (5) “the importance of the discovery in resolving the

  issues;” and (6) “whether the burden or expense of the proposed

  discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

        “[A]bsent special circumstances,” a court may deny a motion

  to compel discovery where it is not timely filed in accordance

  with the applicable scheduling order. FedEx Corp. v. United States,

  No. 08–2423 Ma/P, 2011 WL 2023297, at *3-4 (W.D. Tenn. Mar. 28,

  2011); see also Overnite Transportation Co. v. Int’l Brotherhood

  of Teamsters, No. 99–2747 DV, 2001 WL 1910054, at *1 (W.D. Tenn.

  Oct. 26, 2001); Medtronic Sofamor Danek, Inc. v. Osteotech, Inc.,

                                         - 7 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 8 of 21   PageID 5188



  No. 99–2656, 2001 WL 1910058 (W.D. Tenn. Sept. 21, 2001) (“[T]he

  motion to compel was filed with the Court on August 22, 2001, one

  day after the August 21, 2001 discovery deadline had passed. If

  for no other reason, the motion should be denied as untimely filed

  after the discovery deadline”); Banks v. CBOCS West, Inc., No. 01

  C 0795, 2004 WL 723767, *2 (N.D. Ill. April 1, 2004); Willis v.

  New World Van Lines, Inc., 123 F. Supp. 2d 380, 401 (E.D. Mich.

  2000) (citing Ginett v. Fed. Express Corp., 166 F.3d 1213 (6th

  Cir. 1998)). The scheduling order in this case required the parties

  to file discovery motions within forty-five days “after default or

  service of the response, answer, or objection that is the subject

  of the motion.” (ECF No. 127.) For default or service of a

  discovery response within thirty days of the discovery deadline,

  the order gave the parties thirty days after the default or service

  to file a motion to compel. (ECF No. 127.)

  A.    The January 19 Motion to Compel

        The January 19 Motion to Compel would be considered timely

  only for those discovery responses served on or after December 20,

  2020. (ECF No. 140.) Medtronic’s motion relies on Requests for

  Production 25 and 75 to seek “investor call presentations and notes

  for Q2 15, Q3 15, all of 2016, Q1 17, Q3 17, Q1 18, and Q2 19

  through the present, as well as partner meeting presentations and

  notes between 2014 to the present.” (ECF No. 141 at 1.) Both of

  these Requests for Production were addressed in Avanos’s written

                                     - 8 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 9 of 21        PageID 5189



  discovery responses on April 2, 2020. (ECF No. 141 at 2-3.) During

  the course of discovery, Avanos produced transcripts of investor

  calls for “all of 2018, Q1 19, and Q2 19” and internal investor

  presentations for “Q1 15, Q4 15, Q2 17, Q4 17, Q1 18, Q2 18, Q3

  18, Q4 18, and Q1 19” as well as notes from partner meetings that

  referred to Medtronic. (ECF No. 147 at 16, 20-21.)

        Both of the topics raised in the January 19 Motion to Compel

  were discussed in the December 5 and 9 emails. In response to

  Medtronic’s December 5 request for “Investor Call and Partner

  Presentations and Notes,” counsel for Avanos stated that, “While

  Avanos     reserves    the    right     to   produce   additional    documents

  responsive to these requests before the close of fact discovery to

  the extent Avanos becomes aware of them, Avanos does not intend to

  conduct additional collections or searches for information in

  response    to   Medtronic’s       [requests].”    (ECF    No.   137-2    at   2.)

  (emphasis    added).     As     such,   Medtronic’s    assertion    that    “[o]n

  December 9, Avanos indicated that it may produce these documents”

  is incorrect. (ECF No. 151-2 at 3.) Instead, counsel for Avanos

  made clear that Avanos would no longer be actively producing

  documents responsive to these requests. According to a signed

  declaration      by   counsel    for    Avanos,   Avanos   had   completed     its

  document production for these requests by December 5, 2020, at the

  latest. See also (ECF No. 147-1 at 5) (“Avanos’s production of

  documents between December 5th and December 28th was less than

                                          - 9 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 10 of 21      PageID 5190



  1,600 pages and made largely in response to Medtronic’s new RFPs

  served in November, not RFP 25 and 75.”). Thus, even under the

  most   liberal    interpretation,     any    default   or     service    of    an

  insufficient discovery response leading to this motion must have

  occurred by December 9, 2020, when Avanos stated that it had

  completed its search for responsive documents – more than thirty

  days before this motion was filed.

         Additionally, Medtronic has not            demonstrated any special

  circumstances that would justify allowing this motion despite

  being untimely. See FedEx Corp., 2011 WL 2023297, at *4. Medtronic

  discussed the requests underlying this motion in its December 5

  meet and confer email, yet did not file this motion until January

  19, 2021. Moreover, this motion was filed nearly two weeks after

  Medtronic filed the January 8 Motion to Compel, which was also

  based on allegedly deficient discovery responses identified in the

  December 5 email. Medtronic could have raised these arguments as

  part of the January 8 Motion to Compel. See id. (finding that “no

  special circumstances justif[ied] excusing the [defendant]'s post-

  discovery    deadline    filing   where     the   defendant    “had     all   the

  information it needed to file a motion to compel” before the

  deadline lapsed).

         Despite the deficiencies in the January 19 Motion to Compel,

  the undersigned notes that Avanos represented in its response that

  it “plans to supplement its production with additional investor

                                     - 10 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 11 of 21   PageID 5191



  transcripts and presentations beyond the scope of what Medtronic

  initially requested.”8 (ECF No. 147 at 14-15.) As such, Avanos

  would not be prejudiced by an order compelling it to produce

  additional “investor call presentations and notes.” (ECF No. 141

  at 1.) Thus, the January 19 Motion to Compel is GRANTED to the

  extent that it seeks additional investor call transcripts and

  presentations. The remainder of Medtronic’s motion is DENIED as

  untimely.

  B.      The January 8 Motion to Compel

          The January 8 Motion to Compel seeks (1) documents showing

  Avanos’s     competition   “with   devices   and   treatments   other   than

  cooled RF ablation” and (2) Avanos’s underlying communications

  with customers showing “a preference for Medtronic’s products or

  chosen Medtronic over Avanos.” (ECF No. 137 at 7, 9-10.)

          1.   Competition With Devices        and   Treatments   Other   than
               Cooled RF Ablation

          Medtronic’s request for documents showing competition with

  devices and treatments other than cooled RF ablation is based on

  Requests for Production 74 and 75, which were served on March 3,

  2020. Avanos responded to Medtronic’s written discovery requests

  on April 2, 2020. In its responses, Avanos provided a brief


  8This is consistent with Avanos’s initial response to Request for
  Production 25, where it stated that it would provide “transcripts
  of calls and transcripts of presentations between Avanos and its
  investors regarding infringement of the ’755 Patent by Medtronic.”
  (ECF No. 141 at 2.)
                                     - 11 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 12 of 21   PageID 5192



  description of what it intended to produce for each request.

  Requests for Production 74 and 75 along with Avanos’s substantive

  responses were as follows:

     •   RFP 74: All Documents and Things concerning any product
         or process, including any product or process produced or
         used by Avanos and any Accused Product, that competes
         with any Avanos Product, Process, or Instrumentality
         that Avanos contends embodies the ʼ755 Patent.

     •   Avanos’s Response to RFP 74: Subject to its General and
         Specific Objections, Avanos will produce nonprivileged
         documents referring to or evidencing competition between
         Medtronic and Avanos in the cooled radiofrequency
         ablation market, to the extent such documents exist and
         can be located after a reasonably diligent search and
         consistent with the Proposed Schedule submitted to the
         Court by the Parties on February 3, 2020, and any
         Scheduling Order entered by the Court.

     •   RFP 75: All Documents, Things, and Communications
         related to any competition between the Accused Products
         and any Avanos Product, Process, or Instrumentality,
         that Avanos contends embodies the ʼ755 Patent, including
         any business plans, financial reports, forecasts,
         marketing   plans,   marketing   materials,   memoranda,
         Communications, reports, and presentations.

     •   Avanos’s Response to RFP 75: Subject to its General and
         Specific   Objections,   Avanos  will   produce   final,
         representative non-privileged documents referring to or
         evidencing competition between Medtronic and Avanos in
         the cooled radiofrequency ablation market, to the extent
         such documents exist and can be located after a
         reasonably diligent search, consistent with the Proposed
         Schedule submitted to the Court by the Parties on
         February 3, 2020, and any Scheduling Order entered by
         the Court.

  (ECF no. 137-6 at 5-7.)

         As demonstrated by these responses, Medtronic has been aware

  since April 2, 2020, that Avanos would only be producing documents

                                     - 12 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 13 of 21    PageID 5193



  illustrating the competition between Avanos and Medtronic in the

  narrow market for cooled-RF ablation products. See Graves v. Mays,

  No. 18-1200-JDT-cgc, 2020 WL 6263864, at *1 (W.D. Tenn. Oct. 23,

  2020) (finding that a motion to compel was untimely where it was

  not   filed   within    thirty     days   of   the   defendant’s     discovery

  responses,    as   required   by    the   scheduling    order);    Hyland   v.

  Homeservices of Am., Inc., No. 3:05–CV–612, 2012 WL 1680109, at *5

  (W.D. Ky. May 14, 2012) (denying a motion to compel as untimely

  where “Plaintiffs . . . had substantial time in which to file a

  motion to compel and have failed to articulate any justification

  for their failure to do so until six months after the defendants'

  responses were served and ten days before the close of discovery”).

  Because Medtronic clearly stated in its April 2 response that it

  would not be producing the documents that Medtronic now seeks, the

  court finds that the deadline for Medtronic to file this motion

  was May 17, 2020. See Ross v. Pfizer, No. 07-2336 JPM-dkv, 2008 WL

  11411532, at *3 (W.D. Tenn. July 22, 2008) (“Here, the discovery

  response which is the subject matter of the motion was filed on

  April 28, 2008. While the parties were under an obligation to meet

  and confer in an attempt to resolve any discovery dispute, the

  deadline for filing a motion to compel was not extended by their

  efforts.”); Overnite Transportation Co., 2001 WL 1910054, at *1

  (finding that a motion to compel was untimely where discovery

  responses were served in April but the motion was not filed until

                                      - 13 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 14 of 21   PageID 5194



  October and reasoning that plaintiff “had ample time to pursue

  these      documents   during     the    course    of    this    protracted

  litigation.”). Consequently, this aspect of Medtronic’s motion was

  filed more than seven months after the deadline had lapsed.

        Further, Medtronic has not shown any special circumstances to

  justify excusing the untimely motion to compel. See Stahl v.

  Coschocton Cty., No. 2:15-cv-572, 2016 WL 5341800, at *3 (S.D.

  Ohio Sept. 23, 2016) (denying a motion to compel because “the Court

  is unable to discern any special circumstances that would persuade

  the Court to consider Plaintiff's Motion to Compel timely with

  regard to the discovery she seeks to compel”); FedEx Corp., 2011

  WL 2023297, at *4. Medtronic was aware of Avanos’s position on

  this motion in April. During the ensuing eight months, Avanos

  produced more than 1.5 million pages of documents. Moreover,

  excusing Medtronic from the scheduling order’s deadlines at this

  juncture would require Avanos to essentially restart its document

  search and production process after the close of discovery. The

  court finds that this aspect of the motion is untimely and is

  hereby DENIED.

        2.     Underlying Communications with Customers Showing a
               Preference for Medtronic’s Products or Chosen Medtronic
               Over Avanos

        Medtronic’s request for Avanos’s underlying communications

  with customers is based on Requests for Production 50, 70, 71, and



                                     - 14 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 15 of 21   PageID 5195



  72. Requests for Production 50, 70, 71, and 72 along with Avanos’s

  substantive responses were as follows:

     •   RFP 50: All Documents relating to the marketing or sale
         of any radiofrequency generating medical probes, or
         other product or service that Avanos sells, offers for
         sale, licenses, or distributes with any product,
         produced or used by Avanos or any other Entity, that
         embodies the inventions claimed in any claim of the ʼ755
         Patent and Related Patents or competes with the Accused
         Products, including offering any bundling or pricing
         concessions or sales of which are promoted by, derive
         from, or otherwise depend on sales of any Accused
         Instrumentality.

     •   Avanos’s Response to RFP 50 : Subject to its General and
         Specific Objections, Avanos will produce documents
         sufficient to show products or services Avanos sells
         with the Avanos Coolief products that Avanos contends
         embodies the asserted claims of the ’755 Patent or
         compete   with  the   Accused    Products   and  pricing
         concessions or other bundling of products that Avanos
         has made in response to Medtronic’s marketing of the
         Accused Products to the extent such documents exist and
         can be located after a reasonably diligent search.

     •   RFP 70: All Documents concerning any alleged damage or
         injury that Avanos has suffered or will suffer as a
         consequence   of   Medtronic   using,   manufacturing,
         employing, or selling any Accused Medtronic Product,
         Process, or Instrumentality

     •   Avanos’s Response to RFP 70: Subject to its General and
         Specific Objections, Avanos will produce responsive,
         relevant, non-privileged documents sufficient to show
         the damage and injury Avanos has suffered and will
         continue to suffer because of Medtronic’s infringement
         of the ’755 Patent, consistent with the Proposed
         Schedule submitted to the Court by the Parties on
         February 3, 2020 and any Scheduling Order entered by the
         Court.

     •   RFP 71: Documents sufficient to establish all of
         Avanos’s lost profits, if any, or price erosion, if any
         (including without limitation the lost profits of

                                     - 15 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 16 of 21   PageID 5196



         Avanos’s licensees, if any). With respect to (1) each
         Avanos Product, Process, or Instrumentality and (2) any
         product or service for which Avanos seeks lost profits,
         this request includes, without limitation, Documents
         concerning, (a) market share, market analysis, market
         share analysis, and marketing plans and strategies; (b)
         pricing, price lists, pricing decisions or policies, and
         discounts, (c) price elasticity, (d) competing products
         and services, including noninfringing alternatives, (e)
         distribution by means other than a sale, (f) unit sales,
         revenues, expenses, profits, and/or losses, including
         without limitation, (i) gross and net income by
         product/service line, (ii) sales by product/service
         line, including without limitation unit sales and dollar
         amount, (iii) revenue from commissions, royalties or
         similar source, by product/service line, (iv) cost of
         sales by product/service line, (v) operating expenses by
         product/service line, (vi) expenses from commissions,
         royalties or similar source, by product/service line,
         (vii)     depreciation    and/or     amortization     by
         product/service line, (viii) taxes by product/service
         line, (ix) fixed expenses by product/service line; (x)
         overhead by product/service line,        (xi) cost of
         manufacturing    by    product/service    line,    (xii)
         administrative expenses by product/service line, (xiii)
         any other revenue received, or expense or cost incurred,
         by product/service line.

     •   Avanos’s Response to RFP 71: Subject to its General and
         Specific Objections, Avanos will produce relevant,
         responsive, non-privileged documents sufficient to show
         its lost profits or price erosion and documents
         sufficient to show Avanos’s prices, sales, revenue,
         costs, and profits for Coolief products that embody the
         ’755 Patent and compete with the Accused Products,
         consistent the Proposed Schedule submitted to the Court
         by the Parties on February 3, 2020, and any Scheduling
         Order entered by the Court.

     •   RFP 72: If Avanos is claiming lost profits, Documents
         sufficient to: (i) identify all products and/or services
         for which lost profits are being claimed, (ii) establish
         that lost profits are warranted for such product or
         service, and (iii) quantify the lost profit for each
         product or service.



                                     - 16 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 17 of 21    PageID 5197




     •   Avanos’s Response to RFP 72: Subject to its General and
         Specific Objections, Avanos will produce relevant,
         responsive, non-privileged documents sufficient to show
         its lost profits or price erosion and documents
         sufficient to show Avanos’s prices, sales, revenue,
         costs, and profits for Coolief products that embody the
         ’755 Patent and compete with the Accused Products,
         consistent the Proposed Schedule submitted to the Court
         by the Parties on February 3, 2020, and any Scheduling
         Order entered by the Court.
  (ECF No. 137-6 at 2-5.)

         Avanos served its responses to these Requests for Production

  on April 2, 2020, as well. However, even if the court were to

  consider this aspect of the January 8 motion as timely, the court

  finds   that    Medtronic’s    motion   to   compel      the   production   of

  underlying customer communications is not well founded. Federal

  Rule of Civil Procedure 34(b)(1)(a) establishes that requests for

  production “must describe with reasonable particularity each item

  or category of items to be inspected.” To determine if a request

  fails for reasonable particularity, district courts within the

  Sixth Circuit consider “whether the request places the party upon

  reasonable notice of what is called for and what is not.” Pan v.

  Kohl's Dep't Stores, Inc., No. 2:12-CV-1063, 2015 WL 4346218, at

  *2 (S.D. Ohio July 15, 2015) (internal citations and quotations

  omitted). In none of these Requests for Production does Medtronic

  request communications with customers or otherwise suggest that

  Medtronic      is   seeking   the    production     of     Avanos’s    direct

  communications with customers. Likewise, none of the responses to



                                      - 17 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 18 of 21           PageID 5198



  the above listed Requests for Production indicate that Avanos was

  aware    that     it     was   being   asked     to    produce     its    underlying

  communications with customers. Compare Nieves v. Baptist Mem’l

  Med. Grp., Inc., No. 18-2748-JTF, 2020 WL 3441900, at *4 (W.D.

  Tenn. June 23, 2020) (denying a motion to compel for lack of

  particularity         where    a   request   for      production    “offer[ed]      no

  guidance on how [Defendant could] determine whether a particular

  document or even a particular category of documents falls within

  its scope”) and Finisar Corp. v. Cheetah Omni, LLC, No. 11–CV–

  15625, 2013 WL 3271078, at *5 (E.D. Mich. June 27, 2013) (denying

  a motion to compel because it sought “the production of documents

  that Defendant never requested”) with Hager v. Graham, 267 F.R.D.

  486, 493 (N.D.W. Va. 2010) (granting a motion to compel requesting

  “the complete investigative files and claims files of Defendant in

  connection with the underlying claims by Plaintiffs” and finding

  that the request did not fail for lack of particularity because it

  listed       specific     sources    where     relevant    documents       could    be

  located). The court finds that Medtronic’s requests for production

  fail    to    state     with   reasonable    particularity       the     category   of

  documents that it now seeks.

         In any event, Medtronic’s request for customer communications

  is not proportional to the needs of the case. See Raymond James &

  Assocs., Inc. v. 50 N. Front St. TN, LLC, No. 18-CV-2104-JTF-tmp,

  2020 WL 1527827, at *3-4 (W.D. Tenn. Mar. 30, 2020) (“[I]t is not

                                         - 18 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 19 of 21    PageID 5199



  at all clear that the remaining documents and data [requested] .

  . . fall within the scope of . . . prior requests for production.

  Even if they do, the court still has an ongoing obligation to curb

  disproportionate and burdensome discovery.”). To the extent that

  third-party communications might be relevant to show “customer[]

  preference[s] and reasons for considering or choosing Medtronic,”

  Medtronic already has access to its own market research showing

  customer motivations and preferences. (ECF No. 137 at 7.) Moreover,

  in order for Avanos to compile records of its communications with

  customers at this late stage, Avanos would have to restart its

  process for searching through the files of more than forty sales

  representatives.9 This, in turn, would potentially require amending

  the parties’ ESI Order, which limits the discovery of email records

  to five custodial sources.         (ECF No. 91.)       Avanos has already

  produced email records from the agreed-upon records custodians

  and,    accordingly,      stated      to   Medtronic    that    any     email

  communications     with   customers    would   be   included   within   those




  9According to a signed declaration by Brian Wood, an area sales
  director,   Avanos’s   sales  representatives   communicate   with
  customers in a variety of ways both electronically (via email) and
  orally (via telephone or in-person meetings). (ECF No. 143-14 at
  2.) Avanos does not maintain a “central database” for records of
  these communications. (ECF No. 143-14 at 1-2.) Instead, Avanos’s
  sales representatives inform their regional managers about any
  information learned from a customer. (ECF No. 143-14 at 2.) This
  information is then recorded on a spreadsheet. (ECF No. 143-14 at
  2.) Versions of these spreadsheets have already been produced to
  Medtronic. See (ECF Nos. 143-1 at 3-4; 143-8; 143-9.)
                                     - 19 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 20 of 21    PageID 5200



  files. An order after the close of discovery compelling Avanos to

  produce the requested communications would create an undue burden

  and is not proportional to the needs of the case. See Abbott v.

  Wyoming Cty. Sheriff's Office, No. 15-CV-531W, 2017 WL 2115381, at

  *2 (W.D.N.Y. May 16, 2017) (“Considerations of proportionality can

  include reviewing whether discovery production has reached a point

  of diminishing returns.”); Updike v. Clackamas Cty., No. 3:15-CV-

  00723-SI, 2016 WL 111424, at *1 (D. Or. Jan. 11, 2016) (“[A]t some

  point, discovery yields only diminishing returns and increasing

  expenses[ and], as more discovery is taken, the greater the delay

  in resolving the dispute.”). The January 8 Motion to Compel is

  DENIED.

                                 III. CONCLUSION

        For the reasons above, Medtronic’s January 19 Motion to Compel

  is GRANTED in part and DENIED in part and its January 8 Motion to

  Compel is DENIED.        In accordance with this order,            Avanos has

  fourteen (14) days from the entry of this order to supplement its

  responses     with     “transcripts     of     calls   and   transcripts    of

  presentations        between   Avanos    and     its   investors     regarding

  infringement of the ’755 Patent by Medtronic.”

        IT IS SO ORDERED.

                                 /s/ Tu M. Pham_________________________
                                 TU M. PHAM
                                 Chief United States Magistrate Judge

                                 March 5, 2021__________________________

                                     - 20 -
Case 2:19-cv-02754-JPM-tmp Document 164 Filed 03/05/21 Page 21 of 21   PageID 5201



                                Date




                                       - 21 -
